ON MOTION EOR REHEARING.
6. Civil Code (1910) § 6029, which provides: "Where property is subject to a lien and part of it is sold by the debtor, the part remaining in him . should be first applied to the payment of the lien. If the property subject to such lien is sold in several parcels at different times, the parcels should be charged in the inverse order of their alienation,” has no application to the issues raised in this case, where a portion of a taxpayer’s property was sold for taxes for the year 1929, and at the time of the sale the taxes were also due and unpaid for the year 1930, and it is sought to enjoin the sale of the same property for 1930 taxes.

Judgment affirmed.


All the Justices concur, eoocept Russell, O. J., who dissents.